Mr. Justice Robb
delivered the opinion of the Court:
In District of Columbia v. Woodbury, 136 U. S. 450, 456, 34 L. ed. 472, 474, 10 Sup. Ct. Rep. 990, the court said: “The commissioners, having full control of the streets, are under a duty to keep the public ways of the city in such condition that they can be used with reasonable safety.” Later in the opinion the court quoted from its opinion in the Barnes Case, 91 U. S. 540, 23 L. ed. 440, as follows: “We do not perceive that the circumstance that the fee of the streets is in the United States, and not in the municipal corporation, is material to the case. In most of the cities of the country, the fee of the land belongs to the adjacent owner; and upon the discontinuance of the street, the possession would revert to him. The streets and avenues in Washington have been laid out by competent authority. The power and the duty to repair them are undoubted and would not be different were the streets the absolute property of the corporation.”
In the present case we must assume, in the absence of any showing to the contrary, that this public alley, under the super*120vision and control of the District, was not encroached upon by an officer of the Federal government without the consent of the. District authorities; and, of course, if such an assumption is indulged in, it necessarily follows that the Court erred, since the duty of the District to maintain the alley in a reasonably safe condition for public travel continued.
. But, should we assume that the alley was encroached upon without the consent of the District, in other words, that this official in charge of public buildings and grounds possessed authority independent of the District to build this vault into the alley, the result would be the same. The alley still would be a public alley under the supervision and control of the District authorities, to whom and to whom alone the public rightfully would look for the protection required by law. It is no answer, in our view, to say that the superintendent of public buildings and grounds might have been unwilling to change or have changed these coal-hole covers. We must assume that he would recognize the authority of the District over the surface of this alley, and interpose no obstacle to the performance of its duty under the law. Under either view of the case, therefore, we are clear that the court erred in directing a verdict. The judgment, therefore, must be reversed, with costs, and the cause remanded for a new trial. Reversed and remanded.